Title: From Thomas Jefferson to John Reich, 27 June 1806
From: Jefferson, Thomas
To: Reich, John


                        
                            Washington June 27. 06.
                        
                        Your letter of May 24. was recieved some time ago. having been authorised by the old Congress while I was in
                            Paris to have the medals made for the revolutionary officers to whom they had voted them, and thereby become acquainted
                            with the prices of that kind of work by the first artists in Europe, I was applied to by mr Smith, Secretary of the navy
                            to advise him as to the price of the one to be made for Commodore Preble. the artists I employed in Paris were 1.
                            Duvivier, the king’s engraver, enjoying the general reputation of being the first in France. 2. Dupré, a rising genius of
                            great reputation, & even preferred to Duvivier by some amateurs. 3. Gateau, a man of eminence, but not equal to the
                            others. 
                  
                     
                     
                        
                           I paid to 
                           DuVivier for the dies of 
                           Genl. Washington’s 
                           of 
                           30. lines Fr.
                           3600.₶
                        
                        
                           
                           Colo. Washington’s
                           
                           20.
                           1600.
                        
                        
                           
                           Colo. Howard’s
                           
                           20.
                           1600 
                        
                        
                           
                           Dupré for the dies of
                           Genl. Morgan’s 
                           of
                           24. lines
                           2400.
                        
                        
                           
                           Paul Jones’s
                           
                           24.
                           2400.
                        
                        
                           
                           Gateau for those of
                           Genl. Wayne 
                           of
                           24.
                           2400.
                        
                      
                  
                        
                        on calculating the surfaces of these medals, the prices will be found properly to the superficial measures.
                            the diameter of Preble’s medal was I think 2½ I. English measure. Genl. Washington’s was 2½ I. French measure. I therefore
                            turned the 3600.₶ into dollars 685 D .71c. and recommended the paying you that sum, adding the worth of the gold, and 6.₶
                            the price of coinage. I might in rigour have deducted the difference between 2½ I. French & English measure, which would
                            have been about 80. D. but I advised the throwing in that as a liberality. if you have recieved that sum, I cannot in my
                            conscience say I think you entitled to more: because I think no man living entitled to more than Duvivier & Dupré. if
                            you have not recieved this, I presume you can recieve it because I understood from the Secretary of the Navy that he
                            intended you should be paid according to my estimate.
                        On recieving this explanation I hope you will be sensible that we are not setting an arbitrary value on your
                            time or talents, but allowing them the just measure ascribed to others. as servants of the public we have no inducement to
                            pay less than the real worth, nor any right to pay more. I give you full credit for the merit of the execution. I think it
                            as fine as I have ever seen: and have had great pleasure in declaring this on every occasion. I shall regret extremely if
                            the satisfaction I have recieved from the execution of the work should be diminished by your continuing to be of opinion
                            that you have not recieved justice. Accept my salutations & assurances of esteem & respect
                        
                            Th: Jefferson
                            
                        
                    